Title: James Madison to the Committee of Citizens of Albemarle County, June 1834
From: Madison, James
To: Committee of Citizens of Albemarle County


                        
                            
                                
                            
                            
                                
                                    
                                
                                [June 1834]
                            
                        
                        
                        I have recd fellow citizens your letter inviting me, in behalf of a number of citizens of Albemarle to
                            partake of a public dinner on the approaching 4th. of july. For this mark of their kind attention I can only offer an
                            expression of my grateful sensibility; the debility of age with a continuance of much indisposition rendering it
                            impossible for me to join them on the occasion.
                        However conscious of the extent in which the partiality of my friends has over valued my publick career I may
                            be allowed to say that they have done but justice, in supposing that though abstracted from a participation in publick
                            affairs, I have not ceased to feel a deep interest in the purity & permanence of our free Republican institutions;
                            characterized as they are, first by a division of the powers of Govt: between the States in their United & in
                            their Individual capacities; 2d by defined relations between the several Departments & branches of Government—Having witnessed the defects in the first organization of the Union sufficiently evinced during the war of the Revolution,
                            & still further developed in the interval between its termination & the substitution of the present
                            Constitution, having witnessed also, the happy fruits of the latter presenting in so many important respects a contrast to
                            the preceding state of things, no one can be more anxious than I am that its permanent success be ensured by a faithful
                            adherence to its principles and objects.
                        The committee in making the respectful acknowledgments due from me for the favorable & affectionate
                            sentiments communicated in their letter, will please accept for themselves an assurance of my high esteem & cordial
                            regards—
                        
                            
                                
                            
                        
                    